             Case 1:21-cv-00049-KM Document 6 Filed 03/19/21 Page 1 of 8




                         UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF PENNSYLVANIA

 PEDRO W. PAULINO CABRERA,

                       Plaintiff,                    CIVIL ACTION NO. 1:21-CV-00049

        v.
                                                            (MEHALCHICK, M.J.)
 INTEGRITY STAFFING SOLUTIONS,

                       Defendant.


                                      MEMORANDUM

       Presently before the Court is a complaint (“Complaint”) filed on January 8, 2021, by

pro se Plaintiff Pedro W. Paulino Cabrera against Defendant Integrity Staffing Solutions.

(Doc. 1, at 1). In his Complaint, Plaintiff outlines a series of events pertaining to his work and

the process he underwent in attempting to demonstrate a physical ailment. (Doc. 1, at 7-9).

In addition to his Complaint, Plaintiff attached a Dismissal and Notice of Rights letter from

the U.S. Equal Employment Opportunity Commission, an email correspondence from an

employee at Integrity Staffing Solutions, an Initial Consultation form for a “Pre-Charge

Inquiry Español,” an evaluation by Integrity Staffing solutions regarding Plaintiff’s physical

capabilities, two letters from Orthopedic Associates, a letter from Lancaster Health Center,

and a disclosure form. (Doc. 1, at 2-4, 5, 6, 11, 13-14, 15, 16, 17, 18).

        Having conducted the statutorily-mandated screening of the complaint pursuant to 28

U.S.C. § 1915(e)(2)(B)(ii), the Court finds that Plaintiff has failed to state a claim upon which

relief may be granted. Plaintiff shall be granted leave to file an amended complaint.
               Case 1:21-cv-00049-KM Document 6 Filed 03/19/21 Page 2 of 8




I.       BACKGROUND AND PROCEDURAL HISTORY

         On January 8, 2021, Plaintiff filed the instant action against Defendant along with an

application to proceed in forma pauperis. 1 (Doc. 1; Doc. 2). In his Complaint, Plaintiff describes

a series of events involving his work and his prosthesis. (Doc. 1, at 7-9). First, Plaintiff

describes an incident from May 15, 2020, where he spoke to a “representative” who required

him to check a box stating that “if [he] did not deliver [a report of a diagnosis regarding the

pain in his knee then] the agency would take it as a voluntary resignation” although he did

not wish to check the box. (Doc. 1, at 7). Next, Plaintiff explains that he visited a series of

physicians in order to receive an exam and complete his required forms and that he eventually

received a letter indicating that he could return to work, but with some restrictions. (Doc. 1,

at 7-8). Additionally, Plaintiff states that he attempted to reach “them” regarding his pay for

days he was suspended despite being unable to return to work for three weeks.2 (Doc. 1, at 8).

Plaintiff also alleges that Defendant called him “a Mars” and that he was asked to show a

security guard his prosthesis. (Doc. 1, at 8, 9). Plaintiff does not explicitly state the injuries he

has suffered or damages he seeks. (Doc. 1)

II.      SECTION 1915(E)(2) STANDARD

         Under 28 U.S.C. § 1915(e)(2), the Court is statutorily required to review the complaint

of a plaintiff proceeding in forma pauperis prior to service of process. See 28 U.S.C. § 1915(e)(2).

In performing this mandatory screening function, a district court applies the same standard

applied to motions to dismiss under Rule 12(b)(6) of the Federal Rules of Civil Procedure.


         1
             The Court grants Plaintiff’s motion to proceed in forma pauperis (Doc. 2) by separate
order.
         It is unclear to whom Plaintiff is referring, however the Court assumes Plaintiff is
         2

referring to Defendant. (Doc. 1, 8).
                                                 -2-
           Case 1:21-cv-00049-KM Document 6 Filed 03/19/21 Page 3 of 8




Tourscher v. McCullough, 184 F.3d 236, 240 (3d Cir. 1999). Rule 12(b)(6) of the Federal

Rules of Civil Procedure authorizes a defendant to move to dismiss for “failure to state a

claim upon which relief can be granted.” Fed. R. Civ. P. 12(b)(6). To assess the sufficiency of

a complaint on a Rule 12(b)(6) motion, a court must first take note of the elements a plaintiff

must plead to state a claim, then identify mere conclusions which are not entitled to the

assumption of truth, and finally determine whether the complaint’s factual allegations, taken

as true, could plausibly satisfy the elements of the legal claim. Burtch v. Milberg Factors, Inc.,

662 F.3d 212, 221 (3d Cir. 2011). In deciding a Rule 12(b)(6) motion, the court may consider

the facts alleged on the face of the complaint, as well as “documents incorporated into the

complaint by reference, and matters of which a court may take judicial notice.” Tellabs, Inc. v.

Makor Issues & Rights, Ltd., 551 U.S. 308, 322 (2007).

       After recognizing the required elements which make up the legal claim, a court should

“begin by identifying pleadings that, because they are no more than conclusions, are not

entitled to the assumption of truth.” Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009). The plaintiff

must provide some factual ground for relief, which “requires more than labels and

conclusions, and a formulaic recitation of the elements of a cause of action will not do.” Bell

Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007). “[T]hreadbare recitals of the elements of

a cause of action, supported by mere conclusory statements, do not suffice.” Iqbal, 556 U.S.

at 678. Thus, courts “need not credit a complaint’s ‘bald assertions’ or ‘legal

conclusions…’” Morse v. Lower Merion Sch. Dist., 132 F.3d 902, 906 (3d Cir. 1997) (quoting In

re Burlington Coat Factory Securities Litigation, 114 F.3d 1410, 1429-30 (3d Cir. 1997)). The court

also need not assume that a plaintiff can prove facts that the plaintiff has not alleged. Associated

Gen. Contractors of Cal. v. California State Council of Carpenters, 459 U.S. 519, 526 (1983).
                                                -3-
           Case 1:21-cv-00049-KM Document 6 Filed 03/19/21 Page 4 of 8




       A court must then determine whether the well-pleaded factual allegations give rise to

a plausible claim for relief. “A claim has facial plausibility when the plaintiff pleads factual

content that allows the court to draw the reasonable inference that the defendant is liable for

the misconduct alleged.” Palakovic v. Wetzel, 854 F.3d 209, 219-20 (3d Cir. 2017) (quoting

Iqbal, 556 U.S. at 678) (internal quotation marks omitted); see also Sheridan v. NGK Metals

Corp., 609 F.3d 239, 262 n.27 (3d Cir. 2010). The court must accept as true all allegations in

the complaint, and any reasonable inferences that can be drawn therefrom are to be construed

in the light most favorable to the plaintiff. Jordan, 20 F.3d at 1261. This “presumption of truth

attaches only to those allegations for which there is sufficient factual matter to render them

plausible on their face.” Schuchardt v. President of the United States, 839 F.3d 336, 347 (3d Cir.

2016) (internal quotation and citation omitted). The plausibility determination is context-

specific and does not impose a heightened pleading requirement. Schuchardt, 839 F.3d at 347.

       Additionally, Federal Rule of Civil Procedure 8(a)(2) requires “a short and plain

statement of the claim showing that the pleader is entitled to relief.” Thus, a well-pleaded

complaint must recite factual allegations sufficient to raise the plaintiff’s claimed right to relief

beyond the level of mere speculation, set forth in a “short and plain” statement of a cause of

action. There is no requirement that the pleading be specific or probable. Schuchardt, 839 F.3d

at 347 (citing Phillips v. County of Allegheny, 515 F.3d at 224, 233-234 (3d Cir. 2008). Rule 8(a)

requires a “showing that ‘the pleader is entitled to relief, in order to give the defendant fair

notice of what the . . . claim is and the grounds upon which it rests.’” Erickson v. Pardus, 551

U.S. 89, 93-94 (2007) (quoting Fed. R. Civ. P. 8(a)(2)); see also Phillips, 515 F.3d at 233 (citing

Twombly, 550 U.S. at 545).



                                                -4-
           Case 1:21-cv-00049-KM Document 6 Filed 03/19/21 Page 5 of 8




       With these standards in mind, pro se documents must “be liberally construed.” Estelle

v. Gamble, 429 U.S. 97, 106 (1976). A pro se complaint, “however inartfully pleaded,” must be

held to “less stringent standards than formal pleadings drafted by lawyers” and can only be

dismissed for failure to state a claim if it appears beyond doubt that the plaintiff can prove no

set of facts in support of his claim which would entitle him to relief. Haines v. Kerner, 404 U.S.

519, 520–21 (1972). Nevertheless, pro se plaintiffs are still subject to the base pleading

requirements of Rule 8. Rhett v. NJ State Superior Court, 260 F. App’x 513 (3d Cir. 2008). If a

complaint fails to state a claim, the district court must permit a curative amendment, unless

an amendment would be inequitable or futile. Grayson v. Mayview State Hosp., 293 F.3d 103,

108 (3d Cir. 2002).

III.   DISCUSSION

       A. FAILURE TO STATE A CLAIM UNDER RULE 8

       Plaintiff’s Complaint fails to state a claim under Rule 8(a) of the Federal Rules of Civil

Procedure. A complaint must contain “a short and plain statement of the claim showing that

the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). “Each allegation must be simple,

concise, and direct.” Fed. R. Civ. P. 8(d)(1); Scibelli v. Lebanon Cnty., 219 F. App’x 221, 222

(3d Cir. 2007). Dismissal under Rule 8 is proper when a complaint “le[aves] the defendants

having to guess what of the many things discussed constituted [a cause of action].” Binsack v.

Lackawanna County Prison, 438 F. App’x 158, 160 (3d Cir. 2011).

       While the undersigned is sympathetic to Plaintiff’s language barrier (see Doc. 1, at 6)

and status as a pro se litigant, the Complaint lacks any legal claims. Construing Plaintiff’s

complaint liberally, it still fails to meet the pleading requirements of Rule 8. Plaintiff attempts

to outline a series of events pertaining to his prosthetic and his employment, however due to

                                               -5-
           Case 1:21-cv-00049-KM Document 6 Filed 03/19/21 Page 6 of 8




the multitude of incomplete sentences, lack of punctuation, and typographical errors it is

uncertain how these facts have led to a legal injury. (Doc. 1, at 7-9). The Court has attempted

to interpret Plaintiff’s complaint to the best of its ability, but it is unclear what Plaintiff is

seeking and what he is alleging. (Doc. 1, at 7-9). Due to its disjointed nature, the Complaint

does not provide “concise and direct” allegations. See Fed. R. Civ. P. 8(d)(1); Scibelli, 219 F.

App’x at 222.

       Plaintiff’s assertions lack an express link between his factual allegations and any

cognizable legal claim. See Estelle, 429 U.S. at 106. Throughout his Complaint, Plaintiff

focuses on a series of events, but it is difficult to discern where the harmful act lies. (Doc. 1,

at 7-9). Plaintiff describes a meeting with a “representative,” however it is unclear who this

representative is or how he wronged the Plaintiff. (Doc. 1, at 7). Next, Plaintiff discusses his

attempt to visit a physician for an exam and the completion of his forms, however it is

uncertain if Plaintiff is alleging any wrongdoing pertaining to these facts. (Doc. 1, at 7-8).

Plaintiff also explains attempts to contact “him” and “them,” although he does not explicitly

state to whom he is referring, and it is difficult to understand the events he is alleging. (Doc.

1, at 8). For example, Plaintiff states that “I proceeded to call him . . . then I made him wait

three days later I call other days I tell them that they have to pay me those days of suspension

and they say that I will not or I am going to salute unemployment.” (Doc. 1, at 8). Because

Plaintiff fails to use any specific names, there is ambiguity in whom he is referring, what

conduct he is alleging occurred, and if this conduct resulted in an injury. Additionally,

Plaintiff attempts to explain a procedure in which there were witnesses and Plaintiff testified

to some conduct. (Doc. 1, at 9). However, Plaintiff does not state to what this is in reference

or if this procedure harmed him in some way. Finally, Plaintiff explains a situation where a

                                              -6-
           Case 1:21-cv-00049-KM Document 6 Filed 03/19/21 Page 7 of 8




guard asked him to show him his prosthesis. (Doc. 1, at 9). However, Plaintiff does not allege

an injury, nor does he plead facts that could lead to a presumption of an injury. Plaintiff must

assert a claim sufficient enough to “give the defendant fair notice of what the . . . claim is and

the grounds upon which it rests.’” See Twombly, 550 U.S. at 555. The factual allegations

presented in the Complaint lack a specific connection to an alleged wrongdoing and are not

sufficient to provide the Defendants with knowledge as to the charges against them.

       Overall, the pleading does not provide any meaningful opportunity for the Defendants

to decipher or answer Plaintiff’s allegations. See Twombly, 550 U.S. at 555. It is “rambling and

unclear” so as to defy response. Tillio v. Spiess, 441 F. App’x 109, 110 (3d Cir. 2011). The

allegations presented in the Complaint are not “simple, concise, and direct” so as to provide

the Defendants with knowledge as to with what they are being charged, and therefore it is

difficult to understand which factual allegations are connected to the conduct that led to

Plaintiff’s injuries. See Fed. R. Civ. P. 8(d)(1). Because Plaintiff alleges an abundance of

information with no legal claims, it is arduous to discern what he is asserting. Plaintiff must

adhere to Rule 8 by limiting his complaint to concise allegations of specific conduct that he

believes violated his constitutional rights. See Scibelli, 219 F. App’x. 221 at 222 (dismissing a

complaint because, among other reasons, it did not “qualif[y] as a short and plain statement

of a federal claim”).

       B. LEAVE TO AMEND

       The Third Circuit has instructed that if a complaint is vulnerable to dismissal for failure

to state a claim, the district court must permit a curative amendment, unless an amendment

would be inequitable or futile. Grayson v. Mayview State Hosp, 293 F.3d 103, 108 (3d Cir. 2002).

Further, “[a] district court has ‘substantial leeway in deciding whether to grant leave to

                                              -7-
            Case 1:21-cv-00049-KM Document 6 Filed 03/19/21 Page 8 of 8




amend.’” In re Avandia Mktg., Sales Practices & Products Liab. Litig., 564 F. App'x 672, 673 (3d

Cir. 2014) (not precedential) (quoting Lake v. Arnold, 232 F.3d 360, 373 (3d Cir. 2000)). In this

case, the Court will grant Plaintiff leave to file an amended complaint in an attempt to cure

the deficiencies outlined herein. Estelle v. Gamble, 429 U.S. 97, 106 (1976); Grayson v. Mayview

State Hosp., 293 F.3d 103, 108 (3d Cir. 2002).

       The amended complaint must consist of concise and direct statements alleging which

civil rights were violated, and the specific acts that established each violation. Mere

speculation is insufficient. Plaintiff is advised to follow each claim with a corresponding good-

faith request for relief. Moreover, an amended complaint must, pursuant to Rule 20(a), name

only those Defendants implicated in the transaction or occurrence giving rise to Plaintiff’s

claims and whose involvement in the suit presents a common question of law or facts. Plaintiff

must limit claims to those by which he has suffered actual harm due to the actions of the

Defendants. Finally, Plaintiff must not include any extraneous information that does not

directly involve an alleged act constituting a violation of a civil right.

IV.    CONCLUSION

       As it stands, Plaintiff’s Complaint fails to state a claim upon which relief may be

granted. (Doc. 1). The Court grants Plaintiff leave to file an amended complaint within 30

days from the date of the Order filed concurrently with this memorandum, on or before April

19, 2021.

       An appropriate Order follows.


Dated: March 19, 2021                                        s/ Karoline Mehalchick
                                                             KAROLINE MEHALCHICK
                                                             United States Magistrate Judge

                                               -8-
